Order entered December 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01306-CV

                   DIANA BOKTOR AND AMIR BOKTOR, Appellants

                                               V.

                        U.S. BANK TRUST, N.A., ET AL., Appellees

                           On Appeal from the 95th District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-15-12174

                                           ORDER
       Before the Court is appellants’ December 10, 2019 motion for an extension of time to file

their brief on the merits. By postcard notice dated December 2, 2019, the Court notified the

Dallas County District Clerk that the clerk’s record was overdue and instructed her to file the

record within thirty days. Because appellants have not requested a reporter’s record, their brief

on the merits will be due thirty days after the clerk’s record is filed. See TEX. R. APP. P.

38.6(a)(1). Accordingly, we DENY appellant’s motion as premature.


                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE